


INTERNATIONAL FLAVORS & FRAGRANCES INC.

DEFERRED COMPENSATION PLAN

As Amended and Restated October 9. 2007

1. Purpose. The purpose of this Deferred Compensation Plan (the “Plan”) is to
provide to members of a select group of management or highly compensated
employees of International Flavors & Fragrances Inc. (the “Company”) and its
subsidiaries and/or its affiliates who are selected for participation in the
Plan, and non-employee directors of the Company, a means to defer receipt of
specified portions of compensation and to have such deferred amounts treated as
if invested in specified investment vehicles, in order to enhance the
competitiveness of the Company’s executive compensation program and, therefore,
its ability to attract and retain qualified key personnel necessary for the
continued success and progress of the Company, and to encourage such persons to
retain a significant equity stake in the Company.

2. Definitions. In addition to the terms defined in Section 1 above, the
following terms used in the Plan shall have the meanings set forth below:

(a) “Administrator” means the officer or committee of officers of the Company
designated by the Committee to administer the Plan. At October 9, 2007, the
Administrator shall be the Company’s administrative committee, the current
members of which are the Executive Vice President, Global Business Development;
the Executive Vice President, Global Operations; the Senior Vice President and
Chief Financial Officer; the Senior Vice President and General Counsel; and the
Vice President, Human Resources of the Company. The full Committee may perform
any function of the Administrator hereunder, in which case the term
“Administrator” shall refer to the Committee.

(b) “Beneficiary” means any family member or members, including by marriage or
adoption, any trust in which the Participant or any family member or members
have more than 50% of the beneficial interest, any foundation in which the
Participant or any family member or members control the management of assets,
and any other entity in which the Participant or any family member or members
own more than 50% of the voting interests, in each case designated by the
Participant in his or her most recent written Beneficiary designation filed with
the Committee as entitled to exercise rights or receive benefits under the Plan
in connection with the Participant’s Deferral Account (or any portion thereof),
or if there is no surviving designated Beneficiary, then the person, persons,
trust or trusts entitled by will or the laws of descent and distribution to
exercise rights or receive benefits under the Plan in connection with the
Participant’s Deferral Account on behalf or in lieu of such non-surviving
designated Beneficiary.

(c) “Board” or “Board of Directors” means the Board of Directors of the Company.

(d) “Cash Deferral” means that portion of the assets of a Participant’s Deferral
Account which is attributable to cash-based deferrals made by Participant and
investment results earned (or lost) thereon.

(e) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation (including a proposed regulation)
thereunder shall include any successor provisions or regulations and applicable
Internal Revenue Service guidance.

(f) “Committee” means the Compensation Committee of the Board of Directors or
such other committee designated under Section 3(b), to which the Board has
delegated the authority to take action under the Plan. The full Board may
perform any function of the Committee hereunder, in which case the term
“Committee” shall refer to the Board.

 

 

--------------------------------------------------------------------------------






(g) “Deferral Account” means the account or subaccount established and
maintained by the Company for specified deferrals by a Participant, as described
in Section 6. Deferral Accounts will be maintained solely as bookkeeping entries
by the Company to evidence unfunded obligations of the Company.

(h) “Deferred Stock” means a credit to the Participant’s Deferral Account
representing the right to receive one share of Stock for each share of Deferred
Stock so credited, together with rights to dividend equivalents and other rights
and limitations specified in the Plan.

(i) “Disability” means a disability entitling the Participant to long-term
disability benefits under the Company’s long-term disability plan as in effect
at the date of Participant’s termination of employment. “409A Disability” has
the meaning defined in Section 13(b)(ii).

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule thereunder shall include
any successor provisions or rules.

(k) “409A Deferral” means a Cash Deferral or Deferred Stock resulting from a
deferral of compensation within the meaning of Code Section 409A in 2005 or
later. For this purpose, if a deferral of compensation was initiated before 2005
but either the Participant’s legal right to receive the compensation arose in
2005 or later or his or her risk of forfeiture with respect to the compensation
lapsed in 2005 or later, it will be considered a 409A Deferral. The foregoing
notwithstanding, any deferral that qualifies for the short-term deferral
exception under Treasury Regulation § 1.409A-1(b)(4) shall not be deemed to be a
409A Deferral.

(l) “Grandfathered Deferral” means a Cash Deferral or Deferred Stock that would
constitute a 409A Deferral except for the fact that the legal right to the
deferral and any vesting occurred before 2005.

(m) “Matching Account” means the subaccount under a Participant’s Deferral
Account which reflects Matching Contributions under the Plan and amounts of
hypothetical income and appreciation and depreciation in value of such
subaccount.

(n) “Matching Contributions” means contributions to a Participant’s Matching
Account made in accordance with Section 7.

(o) “Participant” means any employee of the Company or any subsidiary or
affiliate who is designated by the Committee as eligible to participate and who
participates or makes an election to participate in the Plan, or any
non-employee director of the company who participates or makes an election to
participate in the Plan.

(p) “Prior Plan Deferrals” means deferrals of annual incentive awards payable
under the International Flavors & Fragrances Inc. Management Incentive
Compensation Plan and the International Flavors & Fragrances Inc. Special
Executive Bonus Plan and deferrals by non-employee directors of the Company
under the International Flavors & Fragrances Inc. Directors’ Deferred
Compensation Plan.

(q) “Retirement” means a Participant’s voluntary termination of employment (i)
at or after attaining age 62 or (ii), in the case of a non-employee director of
the Company, any termination of service as a director.

(r) “Stock” means the Company’s Common Stock or any other equity securities of
the Company designated by the Administrator.

(s) “Stock Units” or “Units” means stock unit awards granted under the Company’s
2000 Stock Award and Incentive Plan, 2000 Supplemental Stock Award Plan, or
other Company plans.

 

 

2

 

 

--------------------------------------------------------------------------------






(t) “Trust” means any trust or trusts established by the Company as part of the
Plan; provided, however, that the assets of such trusts shall remain subject to
the claims of the general creditors of the Company.

(u) “Trustee” means the trustee of a Trust.

(v) “Trust Agreement” means the agreement entered into between the Company and
the Trustee to carry out the purposes of the Plan, as amended or restated from
time to time.

(w) “Valuation Date” means the close of business on the last business day of
each calendar quarter; provided, however, that in the case of termination of
employment for reasons other than Retirement, death, or Disability, the
Valuation Date means the close of business on the last business day of the year
in which employment terminates, unless otherwise determined by the Administrator
in the case of a Grandfathered Deferral.

3. Administration.

(a) Authority. The Committee shall administer the Plan in accordance with its
terms, and shall have all powers necessary to accomplish such purpose, including
the power and authority to construe and interpret the Plan, to define the terms
used herein, to prescribe, amend and rescind rules and regulations, agreements,
forms, and notices relating to the administration of the Plan, to make all other
determinations necessary or advisable for the administration of the Plan, and to
determine whether to terminate participation of and accelerate distributions to
Participants (subject to Section 13, including Section 13(a)(iv)), including
Participants who engage in activities competitive with or not in the best
interests of the Company. The Administrator shall share in these powers, to the
extent provided herein and subject to such limitations imposed by and oversight
of the Committee. Any actions of the Committee and Administrator with respect to
the Plan and determinations in all matters hereunder shall be conclusive and
binding for all purposes and upon all persons, including the Company,
Participants, employees, and non-employee directors (in their individual
capacities) and their respective successors in interest (subject to the Board’s
and Committee’s reserved authority hereunder).

(b) Service on Committee or as Administrator. Members of the Committee shall be
appointed by and remain in office at the will of, and may be removed with or
without cause by, the Board. Persons serving as the Administrator shall be
appointed by and remain in office at the will of, and may be removed with or
without cause by, the Committee. Any member of the Committee or Administrator
may resign at any time. The Committee or Administrator may delegate
administrative and other functions under the Plan to officers or employees of
the Company and its subsidiaries, or other agents, except as limited by the
Plan. No member of the Committee or Administrator shall be entitled to act on or
decide any matter relating solely to himself or herself or any of his or her
rights or benefits under the Plan. No bond or other security shall be required
in connection with the Plan of the Committee or the Administrator or any member
thereof in any jurisdiction.

(c) Limitation of Liability. Each member of the Committee or Administrator shall
be entitled, in good faith, to rely or act upon any report or other information
furnished to him or her by any officer or other employee of the Company or any
subsidiary or affiliate, the Company’s independent certified public accountants,
or any executive compensation consultant, legal counsel, or other professional
retained by the Company to assist in the administration of the Plan. To the
maximum extent permitted by law, no member of the Committee or Administrator,
nor any person to whom duties have been delegated under the Plan, shall be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of the Plan, except for the willful misconduct
or gross negligence of such member or person.

 

 

3

 

 

--------------------------------------------------------------------------------






4. Participation. The Committee shall determine those employees of the Company
and its subsidiaries and/or affiliates, from among the executives who qualify as
a select group of management or highly compensated employees, who will be
eligible to participate in the Plan. Such persons shall be notified of such
eligibility by the Administrator. The Committee may limit participation by
otherwise eligible employees in its discretion, including, for example, for a
specified period following a Participant’s withdrawal from a Deferral Account
under Section 8(f) or (g). In addition, each non-employee director of the
Company shall be eligible to participate in the Plan.

5. Deferrals. To the extent authorized by the Committee and subject to Section
13, a Participant may elect to defer compensation or awards which may be in the
form of cash, Stock, Stock-denominated awards or other property to be received
from the Company or a subsidiary or affiliate, including salary, annual bonus
awards, long-term awards, retainer fees and meeting fees payable to a
non-employee director, and compensation payable under other plans and programs,
employment agreements or other arrangements, or otherwise, as may be provided
under the terms of such plans, programs and arrangements or as designated by the
Committee. Stock-denominated awards that the Committee may authorize for
deferral include (i) Stock Units and (ii) shares issuable upon exercise of stock
denominated SARs, if such SARs are implemented as deferrals of compensation
under Code Section 409A rather than as stock rights exempt under Treasury
Regulation § 1.409A-1(b)(5). (All deferrals of shares under the Plan are
referred to as Deferred Stock, including awards originally denominated
“restricted stock units”). The foregoing notwithstanding, an
employee-Participant may defer, with respect to a given year, receipt of only
that portion of the Participant’s salary, annual bonus award, long-term award,
equity awards and compensation payable under other plans and programs,
employment agreements or other arrangements that exceeds the FICA maximum
taxable wage base plus the amount necessary to satisfy Medicare and all other
payroll taxes (other than Federal, state or local income tax withholding)
imposed on the wages or compensation of such Participant from the Company and
its subsidiaries and affiliates; this limitation shall not apply to non-employee
directors, however. In addition to such limitation, and any terms and conditions
of deferral set forth under plans, programs or arrangements from which receipt
of compensation or awards is deferred, the Administrator may impose limitations
on the amounts permitted to be deferred and other terms and conditions on
deferrals under the Plan. Any such limitations, and other terms and conditions
of deferral, shall be specified in documents setting forth terms and conditions
of deferrals under the Plan, rules relating to the Plan or election forms, other
forms, or instructions published by or at the direction of the Administrator.
The Committee may permit awards and other amounts to be treated as deferrals
under the Plan, including deferrals that may be mandatory as determined by the
Committee in its sole discretion or under the terms of another plan or
arrangement of the Company, for administrative convenience or otherwise to serve
the purposes of the Plan and such other plan or arrangement.

(a) Elections. Once an election form, properly completed, is received by the
Company, the elections of the Participant shall be irrevocable; provided,
however, that the Administrator may in its discretion determine that elections
are revocable until the deadline specified for the filing of such election;
provided further, that the Administrator may, in its discretion, permit a
Participant to elect a further deferral of amounts credited to a Deferral
Account by filing a later election form; and provided, further, that, unless
otherwise approved by the Administrator for Grandfathered Deferrals only (any
such approval must be consistent with policies of the Administrator established
prior to October 4, 2004), any election to further defer amounts credited to a
Deferral Account must be made at least one year prior to the date such amounts
would otherwise be payable, except as permitted under Section 13(a)(ii) and
subject to Section 5(b).

(b) Date of Election. A Participant’s election to defer compensation or awards
hereunder must be received by the Administrator prior to the date specified by
or at the direction of the Administrator. Under no circumstances may a
Participant defer compensation or awards to

 

 

4

 

 

--------------------------------------------------------------------------------






which the Participant has attained, at the time of deferral, a legally
enforceable right to current receipt of such compensation or awards.

 

(i)

Initial Deferral Elections. In the case of 409A Deferrals not settled in 2007 or
earlier, any initial election to defer compensation (including the election as
to the type and amount of compensation to be deferred and the time and manner of
settlement of the deferral) must be made (and shall be irrevocable) no later
than December 31 of the year before the Participant’s services are performed
which will result in the earning of the compensation, except as follows:

 

•

Initial deferral elections with respect to compensation that, absent the
election, constitutes a short-term deferral may be made in accordance with
Treasury Regulation § 1.409A-2(a)(4) and (b);

 

•

Initial deferral elections with respect to compensation that remains subject to
a requirement that the Participant provide services for at least 12 months (a
“forfeitable right” under Treasury Regulation § 1.409A-2(a)(5)) may be made on
or before the 30th day after the Participant obtains the legally binding right
to thte compensation, provided that the election is made at least 12 months
before the earliest date at which the forfeiture condition could lapse and
otherwise in compliance with Treasury Regulation § 1.409A-2(a)(5);

 

•

Initial deferral elections by a Participant in his or her first year of
eligibility may be made within 30 days after the date the Participant becomes
eligible ot participate in the Plan, with respect to compensation paid for
services to be performed after the election and in compliance with Treasury
Regulation § 1.409A-2(a)((7);

 

•

Initial deferral elections by a Participant with respect to performance-based
compensation (as defined under Treasury Regulation § 1.409A-1(e)) may be made on
or before the date that is six months before the end of the performance period,
provided that (i) the Participant was employed continuously from either ithe
beginning of the performance period or the later date on which the performance
goal was established, (ii) the election to defer is made before such
compensation has become readily ascertainable (i.e., substantially certain to be
paid), (iii) the performance period is at least 12 months in length and the
performance goal was established no later than 90 days after the commencement of
the service period to which the performance goal relates, (iv) the
performance-based compensation is not payable in the absence of performance
except due to death, disability, a 409A Change in Control or as otherwise
permitted under Treasury Regulation § 1.409A-1(e), and (v) this initial deferral
election must in any event comply with Treasury Regulation § 1.409A-2(a)(8);

 

•

Initial deferral elections resulting in Matching Contributions under Section 7
may be made in compliance with Treasury Regulation § 1.409A-2(a)(9);

 

•

Initial deferral elections may be made to the fullest permitted under other
applicable provisions of Treasury Regulation § 1.409A-2(a); and

 

•

Initial deferral elections in 2007 and earlier may be made to the fullest extent
authorized under transition rules and other applicable guidance under Code
Section 409A.

 

(ii)

Further Deferral Elections. The foregoing notwithstanding, for 409A Deferrals
not settled in 2007 or earlier, any further deferral election made in 2008 or
later shall be subject to the following:

 

•

The further deferral election will not take effect until at least 12 months
after the date on which the election is made;

 

 

5

 

 

--------------------------------------------------------------------------------






 

•

If the election relates to a distribution event other than a 409A Disability,
death, or Unforeseeable Emergency, the payment with respect to which such
election is made must be deferred for a period of not less than five years from
the date such payment would otherwise have been paid (or in the case of a life
annuity or installment payments treated as a single payment, five years from the
date the first amount was scheduled to be paid);

 

•

The requirement that the further deferral election be made at least 12 months
before such 409A Deferrals would be first payable may not be waived by the
Administrator, and shall apply to a payment at a specified time or pursuant to a
fixed schedule (and in the case of a life annuity or installment payments
treated as a single payment, 12 months before the date that the first amount was
scheduled to be paid);

 

•

The further deferral election shall be irrevocable when filed with the Company;
and

 

•

The further deferral election otherwise shall comply with the applicable
requirements of Treasury Regulation § 1.409A-2(b).

6. Deferral Accounts. Deferral Accounts shall be subject to the provisions of
this Section 6. With respect to 409A Deferrals not settled in 2007 or earlier,
the provisions of this Section 6 are subject to Section 13, and for such 409A
Deferrals and Grandfathered Deferrals the provisions of this Section 6 are
subject to Section 13(e), which generally precludes any action (including in the
discretion of the Administrator) relating to the timing or amount of deferred
compensation and earnings to be credited thereon that would provide a rate of
return exceeding that of a predetermined actual investment, as specified under
Treasury Regulation § 1.409A-1(o).

(a) Establishment; Crediting of Amounts Deferred. One or more Deferral Accounts
will be established for each Participant, as determined by the Administrator.
The amount of compensation or awards deferred with respect to each Deferral
Account will be credited to such Account as of the date on which such amounts
would have been paid to the Participant but for the Participant’s election to
defer receipt hereunder, unless otherwise determined by the Administrator. With
respect to any fractional shares of Stock or Stock-denominated awards, the
Administrator shall determine whether to credit the Deferral Account with a
fraction of a share, to pay cash in lieu of the fractional share or carry
forward such cash amount under the Plan, round to the nearest whole share, round
to the next whole share, or round down to eliminate the fractional share or
otherwise make provision for the fractional share. Amounts of hypothetical
income and appreciation and depreciation in value of such account will be
credited and debited to, or otherwise reflected in, such Account from time to
time. Unless otherwise determined by the Administrator (including under Section
6(e)), Cash Deferrals shall be deemed invested in a hypothetical investment as
of the date of deferral.

(b) Investment Vehicles.

 

(i)

Subject to the provisions of this Section 6(b) and Sections 6(d) and 9, Cash
Deferral amounts shall be deemed to be invested, at the Participant’s direction,
in one or more investment vehicles as may be specified from time to time by the
Committee; provided, however, that the Administrator may expressly reserve the
right to approve or disapprove any investment direction given by a Participant.
The Committee may, but is not required to, permit Cash Deferrals to be deemed
invested in Deferred Stock, subject to Section 11. The Committee may change or
discontinue any hypothetical investment vehicle available under the Plan in its
discretion (subject to Section 13(e)); provided, however, that each affected
Participant shall be given the opportunity, without limiting or otherwise
impairing any other right of such Participant regarding changes in investment
directions, to redirect the allocation of his or her Cash Deferral amount deemed
invested in the discontinued investment vehicle among the other hypothetical
investment vehicles, including any replacement vehicle.

 

 

6

 

 

--------------------------------------------------------------------------------






 

(ii)

Amounts credited as Deferred Stock to a Participant’s Deferral Account (whether
or not as a result of a Cash Deferral) may not be reallocated or deemed
reinvested in any other investment vehicle, but shall remain as Deferred Stock
until such time as the Deferral Account is settled in accordance with Section 8.

 

(iii)

Subject to Sections 11 and 13(e), the Committee may provide for crediting of
additional Deferred Stock as a premium or inducement to Participants to elect
deferrals that will be credited as Deferred Stock; provided, however, that the
crediting of any such additional Deferred Stock on deferrals by non-employee
directors shall be subject to approval of the Board. Such additional Deferred
Stock shall not exceed 40% of the number of shares of Deferred Stock resulting
from the Participant’s deferral. Such additional Deferred Stock shall be subject
to such vesting and forfeiture conditions as the Committee may specify.

(c) Dividend Equivalents and Adjustments. Deferred Stock credited to a
Participant’s Deferral Account will be credited with Dividend Equivalents and
subject to adjustment as provided in this Section 6(c), except as limited by the
Committee and in any event such crediting will not apply to any amount that
remains subject to a substantial risk of forfeiture unless explicitly authorized
by the Committee:

 

(i)

Cash Dividends. If the Company declares and pays a cash dividend on Stock, then
a number of additional shares of Deferred Stock shall be credited to a
Participant’s Deferral Account as of the payment date for such dividend equal to
(A) the number of shares of Deferred Stock credited to the Deferral Account as
of the record date for such dividend, multiplied by (B) the amount of cash
actually paid as a dividend on each share at such payment date, divided by (C)
the fair market value of a share of Stock at such payment date. The
Administrator shall determine how amounts that would be credited or settled as
fractional shares shall be treated under the Plan in accordance with Section
6(a) hereof.

 

(ii)

Non-Stock Dividends. If the Company declares and pays a dividend on Stock in the
form of property other than shares of Stock, then a number of additional shares
of Deferred Stock shall be credited to a Participant’s Deferral Account as of
the payment date for such dividend equal to (A) the number of shares of Deferred
Stock credited to the Deferral Account as of the record date for such dividend,
multiplied by (B) the fair market value of any property other than shares
actually paid as a dividend on each share at such payment date, divided by (C)
the fair market value of a share of Stock on the day after such payment date.
The Administrator shall determine how amounts that would be credited or settled
as fractional shares shall be treated under the Plan in accordance with Section
6(a) hereof.

 

(iii)

Stock Dividends and Splits. If the Company declares and pays a dividend on Stock
in the form of additional shares of Stock, or there occurs a forward split of
Stock, then a number of additional shares of Deferred Stock shall be credited to
Participant’s Deferral Account as of the payment date for such dividend or
forward Stock split equal to (A) the number of shares of Deferred Stock credited
to the Deferral Account as of the record date for such dividend or split,
multiplied by (B) the number of additional shares actually paid as a dividend or
issued in such split in respect of each share of Stock. The Administrator shall
determine how amounts that would be credited or settled as fractional shares
shall be treated under the Plan in accordance with Section 6(a) hereof.

 

(iv)

Modifications to Dividend Equivalents Policy. Other provisions of this Section
6(c) notwithstanding, the Administrator may modify the manner of payment or

 

 

7

 

 

--------------------------------------------------------------------------------






crediting of Dividend Equivalents hereunder, in order to coordinate the value of
Deferral Accounts with any trust holding shares established under Section 6(e),
for administrative convenience, or for any other reason.

 

(v)

Adjustments. The number of shares of Deferred Stock credited to the
Participant’s Account may be adjusted by the Committee in order to prevent
dilution or enlargement of Participants’ rights with respect to Deferred Stock,
in the event of any unusual corporate transaction or event which affects the
value of Common Stock, provided that any such adjustment shall be made taking
into account any crediting of Deferred Stock to the Participant under other
provisions of this Section 6(c) in connection with such transaction or event.

(d) Allocation and Reallocation of Hypothetical Investments. A Participant may
allocate the Cash Deferral portion of his or her Deferral Account to one or more
of the hypothetical investment vehicles authorized under the Plan. Subject to
Section 6(b)(ii) and any rules established by the Administrator, a Participant
may reallocate such Cash Deferrals as of the Valuation Date or other date
specified by the Administrator at or following the filing of Participant’s
reallocation election to one or more of such hypothetical investment vehicles,
by filing with the Administrator a notice (the reallocation election) in such
form as may be specified by the Administrator. The Administrator may, in its
discretion, restrict allocation into or reallocation by specified Participants
into or out of specified investment vehicles or specify minimum or maximum
amounts that may be allocated or reallocated by Participants.

(e) Trusts. The Administrator may, in its discretion, establish one or more
Trusts (including sub-accounts under such Trust(s)), and deposit therein amounts
of cash, Stock, or other property in connection with the Company’s obligations
with respect to a Participant’s Deferral Account established under this Section
6. If so determined by the Administrator in any case in which the amounts
deposited represent the economic equivalent of the Participant’s deemed
investment in his or her Deferral Account, the amounts of hypothetical income
and appreciation and depreciation in value of such Deferral Account shall be
equal to the actual income on, and appreciation and depreciation of, the assets
in such Trust(s) (net of any investment, management or other fees or costs, as
may be specified by the Administrator). Other provisions of this Section 6
notwithstanding, the timing of allocations and reallocations of assets in such a
Deferral Account, and the investment vehicles available with respect to the Cash
Deferral portion of the Deferral Account, may be varied to reflect the timing of
actual investments of the assets of such Trust(s) and the actual investments
available to such Trust(s). Assets deposited in such Trust may not be paid out
to the Company, except to the extent that (i) such assets are held by the Trust
in connection with the Deferral Account of a specified Participant and the
Company has made payments in settlement of such Participant’s Deferral Account,
(ii) the assets of the Trust exceed the deferred compensation liabilities of the
Company under the Plan by more than 25% of the amount of such deferred
compensation liabilities, or (iii) a creditor of the Company may attach the
assets of the Trust, consistent with the status of Trust as a “rabbi” trust. Any
such trust shall be domiciled in the United States, and may not include any term
that would provide for a change in trust terms restricting access to the funds
thereon based on the financial condition of the Company.

(f) Restrictions on Participant Direction. The provisions of Section 6(b), 6(d),
and 7(c) notwithstanding, the Administrator may restrict or prohibit
reallocations of amounts deemed invested in specified investment vehicles, and
subject such amounts to a risk of forfeiture and other restrictions, in order to
conform to restrictions applicable to Stock, a Stock-denominated award, or any
other award or amount deferred under the Plan and resulting in such deemed
investment, to comply with any applicable law or regulation, or for such other
purpose as the Administrator may determine is not inconsistent with the Plan.

 

 

8

 

--------------------------------------------------------------------------------






7. Company Matching Contributions.

(a) Amount of Matching Contributions To Be Credited. With respect to each
employee-Participant who makes Cash Deferrals under this Plan in a calendar
year, the Company shall, on its books, credit a Matching Contribution to such
Participant’s Matching Account as described in this Section 7. The amount of
Matching Contribution the Company shall credit to a Participant in a calendar
year shall be equal to the results of (i) minus (ii), as follows:

 

(i)

the amount of the Company’s matching contributions which were actually made and
which would have been made on behalf of the Participant under the Retirement
Investment Fund Plan (the “RIFP”), determined on the basis of the Participant’s
actual “pre-tax contributions” and “after-tax contributions” (as those terms are
defined under the RIFP), plus the amount of Company matching contributions which
would have been made on account of the Participant’s Cash Deferrals in such
calendar year if such Cash Deferrals had instead been contributions by the
Participant to the RIFP for the plan year and disregarding any reduction in
Company matching contributions required under the RIFP due to the application of
the limitations set forth in Section 401(a)(17), 401(k), 401(m), 402(g), and 415
of the Internal Revenue Code (the “Statutory Limitations”), minus

 

(ii)

the amount of Company matching contributions that were made by the Company on
behalf of a Participant under the RIFP for such plan year and allocated to the
Participant’s accounts under the RIFP.

Matching Contributions are subject to any limitation or maximum imposed under
the RIFP apart from the Statutory Limitations, and the Committee may in its
discretion further limit Matching Contributions under the Plan (but Participants
shall be given notice of any such further limitation prior to the effectiveness
of an irrevocable deferral election that would be affected thereby).

(b) Time of Crediting of Matching Contributions. The Matching Contributions with
respect to a Participant pursuant to (a) above shall be credited to the
Participant’s Matching Account at the same times as like matching contributions
would have been credited to the Participant’s matching account under the RIFP.

(c) Vesting of Matching Account; Other Plan Rules Applicable. Matching
Contributions on behalf of a Participant and the Participant’s Matching Account
shall be subject to the vesting rules and risks of forfeiture that would have
applied to like matching contributions to the Participant and the Participant’s
matching account under the RIFP. In other respects, such Matching Contributions
and Matching Account shall be subject to the same rules, applied separately, as
the rules that apply to the Participant’s Cash Deferrals and Deferral Account
under the Plan.

8. Settlement of Deferral Accounts.

(a) Form of Payment. The Company shall settle a Participant’s Deferral Account,
and discharge all of its obligations to pay deferred compensation under the Plan
with respect to such Deferral Account, as follows:

 

(i)

with respect to Cash Deferrals, payment of cash or, in the discretion of the
Administrator, by delivery of other liquid assets (including Stock) having a
fair market value equal to the Cash Deferral amount credited to the Deferral
Account; provided, however, that, to the extent practicable, any assets
delivered in settlement of Cash Deferrals shall be of the same type or kind as
the investment vehicle in which those Cash Deferrals were deemed invested at the
time of settlement; or

 

 

9

 

 

--------------------------------------------------------------------------------






 

(ii)

with respect to Stock based deferral amounts, by delivery of shares of Stock,
including shares of Stock delivered out of the assets of the Trust.

(b) Forfeitures Under Other Plans and Arrangements. To the extent that Stock or
any other award or amount (i) is deposited in a Trust pursuant to Section 6 in
connection with a deferral of Stock, a Stock-denominated award, or any other
award or amount under another plan, program, employment agreement or other
arrangement, or otherwise is deemed to be deferred under the Plan without such a
deposit, and (ii) is forfeited pursuant to the terms of such plan, program,
agreement or arrangement, the Participant shall not be entitled to the value of
such Stock and other property related thereto (including without limitation,
dividends and distributions thereon) or other award or amount, or proceeds
thereof. Any Stock or Stock-denominated awards, other property or other award or
amount (and proceeds thereof) forfeited shall be returned to the Company.

(c) Timing of Payments.

 

(i)

Generally, the Administrator shall determine minimum and maximum deferral
periods and any limitations on terms of deferrals (such as number of
installments and periods over which installments will be paid), provided that
any terms permitting settlement more than ten years after the date of a
Participant’s termination of employment with the Company and its subsidiaries
must be approved by the Committee. Subject to these limitations, payments in
settlement of a Deferral Account shall be made as soon as practicable after the
date or dates (including upon the occurrence of specified events), and in such
number of installments, as may be directed by the Participant in his or her
election relating to such Deferral Account, provided that, except with respect
to Prior Plan Deferrals (the timing of settlement of which, in each case, shall
be determined in accordance with the terms of Section 8(c)(ii) hereof) or as
otherwise determined by the Administrator, in the event of termination of
employment for reasons other than Retirement, death, or 409A Disability in the
case of 409A Deferrals or Disability in the case of other deferrals, a single
lump sum payment in settlement of any Deferral Account (including a Deferral
Account with respect to which one or more installment payments have previously
been made) shall be made as promptly as practicable following the next Valuation
Date, unless otherwise determined by the Administrator in the case of
Grandfathered Deferrals (but not 409A Deferrals) in an exercise of discretion
consistent with policies implemented before October 4, 2004; and provided
further, that payments in settlement of a Deferral Account will be made in
accordance with Section 8(d) in the event of a Change in Control.

 

(ii)

On or before June 1, 2001, each Participant who has Prior Plan Deferrals, shall
be required to make a new election with respect to the timing of settlement of
his or her Prior Plan Deferrals (including earnings thereon). Specifically, each
such Participant shall make a single election which shall be applicable to all
of his or her Prior Plan Deferrals (including earnings thereon), to have (1)
payments made in a number of installments which is not less than the least
number, and not greater than the greatest number, of installments previously
elected by the Participant with respect to any such Prior Plan Deferral and (2)
payment commence on a date that occurs no sooner than the earliest and no later
than the latest payment commencement date previously elected by such Participant
with respect to any such Prior Plan Deferral. In the event a Participant who has
Prior Plan Deferrals does not make the foregoing election on or before June 1,
2001, such Participant will be deemed to have elected to have (1) payments made
in a number of installments equal to the least number of installments previously
elected by such Participant with respect to any such Prior Plan

 

 

10

 

 

--------------------------------------------------------------------------------






Deferral and (2) payment commence on the earliest payment date previously
elected by such Participant with respect to any such Prior Plan Deferral.

(d) Change in Control. In the event of a “Change in Control,” as defined under
Section 8(e), the following provisions shall apply:

 

(i)

All deferral periods relating to non-409A Deferrals will be automatically
accelerated to end at the time of the Change in Control and, if the event
involves a 409A Change in Control, all deferral periods relating to 409A
Deferrals will be automatically accelerated to end at the time of the earliest
409A Change in Control, and each Deferral Account, to the extent affected by
such acceleration, will be settled within five business days after the end of
the deferral period, provided that the Committee may accelerate this settlement
(for all or specified parts of a Deferral Account) in connection with a Change
in Control or 409A Change in Control for any reason, subject to applicable
limitations under Section 13 (particularly Sections 13(a)(iv)(E) and 13(f)) and
subject to such additional conditions as the Committee may impose; provided,
however, that, if so determined by the Committee (and subject to Section 5(b)),
the Participant may waive the accelerated settlement relating to Grandfathered
Deferrals provided under this Section 8(d)(i); and

 

(ii)

At all times after the Change in Control, in addition to any trustee or other
fiduciary under the Plan and any Trust established hereunder, the individual
serving as the Chief Executive Officer of the Company immediately prior to the
Change in Control shall be a fiduciary with the full authority and the
obligation to take any required or appropriate action to cause the Company and
any such Trust to pay amounts in settlement and provide the benefits to the
Participants in accordance with the Plan and each Participant’s contractual
rights thereunder.

(e) Definition of “Change in Control.” A “Change in Control” shall be deemed to
have occurred if, after the effective date of the Plan, there shall have
occurred any of the following:

 

(i)

Any “person,” as such term is used in Section 13(d) and 14(d) of the Exchange
Act (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “40% Beneficial
Owner.” For purposes of this provision, a “40% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
40% or more of the combined voting power of the Company’s then-outstanding
voting securities; provided, however, that the term “40% Beneficial Owner” shall
not include any person who was a beneficial owner of outstanding voting
securities of the Company at February 20, 1990, or any person or persons who was
or becomes a fiduciary of any such person or persons who is, or in the
aggregate, are a “40% Beneficial Owner” (an “Existing Shareholder”), including
any group that may be formed which is comprised solely of Existing Shareholders,
unless and until such time after February 20, 1990 as any such Existing
Shareholder shall have become the beneficial owner (other than by means of a
stock dividend, stock split, gift, inheritance or receipt or exercise of, or
accrual of any right to exercise a stock option granted by the Company or
receipt or settlement of any other stock-related award granted by the Company)
by purchase of any additional voting securities of the Company; and provided
further, that the term “40% Beneficial Owner” shall not include any person who

 

 

11

 

 

--------------------------------------------------------------------------------






shall become the beneficial owner of 40% or more of the combined voting power of
the Company’s then-outstanding voting securities solely as a result of an
acquisition by the Company of its voting securities, until such time thereafter
as such person shall become the beneficial owner (other than by means of a stock
dividend or stock split) of any additional voting securities and becomes a 40%
Beneficial Owner in accordance with this Section 8(e);

 

(ii)

Individuals who on the effective date of the Plan constitute the Board, and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election consent, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on such effective date
or whose election or nomination for election was previously so approved or
recommended, cease for any reason to constitute at least a majority thereof;

 

(iii)

There is consummated a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, if, immediately following consummation of any of the
foregoing, either (A) individuals who, immediately prior to such consummation,
constitute the Board do not constitute at least a majority of the members of the
board of directors of the Company or the surviving or parent entity, as the case
may be, or (B) the voting securities of the Company outstanding immediately
prior to such recommendation do not represent (either by remaining outstanding
or by being converted into voting securities of a surviving or parent entity) at
least 60% or more of the combined voting power of the outstanding voting
securities of the Company or such surviving or parent entity; or

 

(iv)

The shareholders of the Company have approved a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or any
transaction have a similar effect).

The term “409A Change in Control” is defined in Section 13(b)(i).

(f) Financial Emergency and Other Payments. Other provisions of the Plan (except
Sections 9 and 13) notwithstanding, if, upon the written application of a
Participant, the Administrator determines that the Participant has a financial
emergency of such a substantial nature, beyond the Participant’s control, and as
to which the Participant lacks other readily available assets that could be used
to timely address the emergency, so that payment of amounts previously deferred
under the Plan is warranted, the Administrator may direct the payment to the
Participant of all or a portion of the balance of a Deferral Account and the
time and manner of such payment, provided, however, that in the case of 409A
Deferrals, payments under this Section 8(f) shall be authorized and made only in
the event of an Unforeseeable Emergency and subject to the terms of Section
13(a)(iv)(A).

(g) Voluntary Withdrawal With 10% Penalty. A Participant may voluntarily
withdraw all or a portion of the portion of his or her Deferral Account balance
attributable to Grandfathered Deferrals other than salary deferrals upon 30
days’ notice to the Administrator, subject to a penalty equal to 10% of the
amount withdrawn; provided, however, that the Participant shall have no right to
withdraw Deferred Stock under this Section 8(g) if the existence of such right
would result in “variable” accounting under APB 25 (as in effect at October 3,
2004) or in accounting for such Deferred Stock as a “liability” under Statement
of Financial Accounting Standards No. 123R (or similar consequences under any
successor accounting authority) with respect to any Deferred Stock, if any
withdrawal otherwise would result in adverse accounting or tax consequences to
the

 

 

12

 

 

--------------------------------------------------------------------------------






Company, or if such withdrawal is otherwise not approved by the Administrator.
The amount of any penalty under this Section 8(g) will be forfeited.

9. Provisions Relating to Section 16 of the Exchange Act and Section 162(m) of
the Code.

(a) Avoidance of Liability Under Section 16. With respect to a Participant who
is then subject to the reporting requirements of Section 16(a) of the Exchange
Act, the Administrator shall implement transactions under the Plan and
administer the Plan in a manner that will ensure that each transaction by such a
Participant is exempt from liability under Rule 16b-3 or otherwise will not
result in liability under Section 16(b) of the Exchange Act.

(b) Compliance with Code Section 162(m). It is the intent of the Company that
any compensation (including any award) deferred under the Plan by a person who
is, with respect to the year of payout, determined by the Administrator likely
to be a “covered employee” within the meaning of Code Section 162(m) and
regulations thereunder, shall not, as a result of deferral hereunder, become
compensation with respect to which the Company would not be entitled to a tax
deduction under Code Section 162(m). Accordingly, unless otherwise determined by
the Administrator (with respect to Grandfathered Deferrals), if any payment in
settlement of a Deferral Account would be subject to a loss of deductibility by
the Company at the a time of scheduled settlement hereunder, the terms of such
deferral shall be automatically modified to the extent necessary to ensure that
the compensation will be, at the time of settlement hereunder, fully deductible
by the Company. Any such modification to delay the settlement date of a 409A
Deferral not settled in 2007 or earlier must conform to the requirements of
Treasury Regulation § 1.409A-2(b)(7)(i).

10. Statements. The Administrator will furnish statements, at least once each
calendar year, to each Participant reflecting the amounts credited to a
Participant’s Deferral Accounts, transactions therein since the date reported on
in the last previous statement, and other information deemed relevant by the
Administrator.

11. Sources of Stock; Shares Available for Delivery. Shares of Stock deliverable
in settlement of Deferred Stock, including shares deposited under the Plan in a
Trust pursuant to Section 6, in connection with a deferral of a
Stock-denominated award granted or acquired under another plan, program,
employment agreement or other arrangement that provides for the issuance of
shares, shall be deemed to have originated, and shall be counted against the
number of shares reserved, under such other plan, program or arrangement. Shares
of Stock actually delivered in settlement of such deferral shall be originally
issued shares or treasury shares in accordance with the terms of such other
plan, program or arrangement. In the case of shares deliverable in connection
with Deferred Stock credited in connection with Dividend Equivalents, or if the
Committee authorizes deemed investments in Deferred Stock by Participants
deferring cash, any shares to be deposited under the Plan in a Trust in
connection with such deemed investments in Deferred Stock or otherwise to be
delivered in settlement of such Deferred Stock shall be solely treasury shares
or shares acquired in the market by or on behalf of the Trust. For this purpose,
a total of 4,000,000 treasury shares are hereby reserved for delivery in
connection with such Deferred Stock.

12. Amendment and Termination. The Committee may, with prospective or
retroactive effect, amend, alter, suspend, discontinue, or terminate the Plan at
any time without the consent of Participants, stockholders, or any other person;
provided, however, that, without the consent of a Participant, no such action
shall materially and adversely affect the rights of such Participant with
respect to any rights to payment of amounts credited to such Participant’s
Deferral Account. The foregoing notwithstanding, subject to the restrictions
under Section 13 (including restrictions on Plan termination and accelerations
under Sections 13(a)(iv)(E) and 13(f)), the Committee may terminate the Plan (in
whole or in part) and distribute to Participants (in whole or in part) the
amounts credited to his or her Deferral Accounts and reserves the right to
accelerate the

 

 

13

 

 

--------------------------------------------------------------------------------






settlement of any individual Participant’s Deferral Account (in whole or in
part). The termination of the Plan, and any amendment or alteration to the Plan
that is beyond the scope of the authority or the Committee, shall be subject to
the approval of the Board of Directors.

13. Certain Limitations on Deferrals to Ensure Compliance with Code Section
409A.

(a) 409A Deferrals. Other provisions of the Plan notwithstanding, the terms of
any 409A Deferral, including any authority of the Company and rights of the
Participant with respect to the 409A Deferral, shall be limited to those terms
permitted under Section 409A, and any terms not permitted under Code Section
409A shall be automatically modified and limited to the extent necessary to
conform with Section 409A and the regulations and guidance issued thereunder.
The following rules will apply to 409A Deferrals not settled in 2007 or earlier:

 

(i)

Deferral Elections. A Participant’s election to defer compensation will be
permitted only at times in compliance with Code Section 409A, as specified in
Section 5(b).

 

(ii)

Changes in Elections as to Distribution. The Administrator may, in its
discretion, require or permit on an elective basis a change in the distribution
terms applicable to such 409A Deferrals (and other deferrals, including other
409A Deferrals and deferrals that are not 409A Deferrals because they qualify
for the short-term deferral exemption under Code Section 409A) during 2005 -
2007 in accordance with, and to the fullest extent permitted by, applicable IRS
guidance under Code Section 409A, provided that any modifications to such
deferrals or permitted election of different deferral periods may not otherwise
increase the benefits to a Participant or the costs of such deferrals to the
Company other than administrative costs, changes in value of the deferral based
on investment performance and indirect expense attributable to the timing of
receipt of taxable income and tax deductions.

 

(iii)

Settlement. Except as provided in Section 13(a)(iv) hereof, no such 409A
Deferral shall be settled except upon the occurrence of one of the following (or
a date related to the occurrence of one of the following), which must be
specified in a written election or other document governing such 409A Deferral
and otherwise meet the requirements of Treasury Regulation § 1.409A-3:

 

(A)

Specified Time. A specified time or pursuant to a fixed schedule.

 

(B)

Separation from Service. The Participant’s separation from service (within the
meaning of Treasury Regulation § 1.409A-1(h) and other applicable rules under
Code Section 409A); provided, however, that if the Participant is a “key
employee” (as defined in Code Section 416(i) without regard to paragraph (5)
thereof) and any of the Company’s Stock is publicly traded on an established
securities market or otherwise, settlement under this Section 13(a)(iii)(B) may
not be made before the date that is six months after the date of separation from
service.

 

(C)

Death. The death of the Participant.

 

(D)

Disability. The date the Participant has experienced a 409A Disability, as
defined below.

 

 

14

 

 

--------------------------------------------------------------------------------






 

(E)

409A Change in Control. The occurrence of a 409A Change in Control, as defined
below.

 

(iv)

No Acceleration. The settlement of such a 409A Deferral may not be accelerated
prior to the time specified in Section 13(a)(iii) hereof, except the Company may
accelerate the settlement in the case of one of the following events:

 

(A)

Unforeseeable Emergency. The occurrence of an Unforeseeable Emergency, as
defined below, but only if the net amount payable upon such settlement does not
exceed the amounts necessary to relieve such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the settlement, after taking
into account the extent to which the emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation of
the Participant’s other assets (to the extent such liquidation would not itself
cause severe financial hardship), or by cessation of deferrals under the Plan.
Upon a finding that an Unforeseeable Emergency has occurred with respect to a
Participant, any election of the Participant to defer compensation that will be
earned in whole or part by services in the year in which the emergency occurred
or is found to continue will be immediately cancelled.

 

(B)

Domestic Relations Order. Settlement may be accelerated for purposes of a
settlement paid to an individual other than the Participant as may be necessary
to comply with the terms of a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 

(C)

Conflicts of Interest. Such 409A Deferral may permit the acceleration of the
settlement time or schedule as may be necessary to comply with an ethics
agreement with the Federal government or if reasonably necessary to comply with
a Federal, state, local or foreign ethics law or conflict of interest law in
compliance with Treasury Regulation § 1.409A-3(j)(4)(iii).

 

(D)

Other Accelerations. The Administrator may exercise the discretionary right to
accelerate the vesting of any unvested compensation deemed to be such a 409A
Deferral upon a 409A Change in Control or to terminate the Plan upon or within
12 months after a 409A Change in Control, or otherwise to the extent permitted
under Treasury Regulation § 1.409A-3(j)(4)(ix), or accelerate settlement of such
409A Deferrals in any other circum­stance permitted under Treasury Regulation
§ 1.409A-3(j)(4).

 

(v)

Timing of Distributions. The Administrator may permit distributions to occur at
any date related a permitted distribution event specified in Section 13(a)(iii),
and combinations thereof, and otherwise to the fullest extent permitted under
Treasury Regulation § 1.409A-3. In the case of any distribution of such a 409A
Deferral “at a specified time or pursuant to a fixed schedule” subject to
Treasury Regulation § 1.409A-3(a)(4) and (j)(1), subject to any more restrictive
timing rule contained in an applicable deferral election or other governing
document, the distribution shall be made at a date (specified by the Company
without control by the Participant) not later than the fifteenth day of the
third month following the date at which the settlement is specified to occur.

 

 

15

 

 

--------------------------------------------------------------------------------






(b) Certain Definitions. For purposes of this Section 13 and as used elsewhere
in the Plan, the following terms shall be defined as set forth below:

 

(i)

“409A Change in Control” means the occurrence of Change in Control (as defined
in Section 8(e)) in connection with which there occurs a change in the ownership
of the Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company (as defined in
Treasury Regulation § 1.409A-3(i)(5)).

 

(ii)

“409A Disability” means an event which results in the Participant being (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii), by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company or its subsidiaries.

 

(iii)

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, and otherwise meeting the definition set forth in Treasury
Regulation § 1.409A-3(i)(3).

(c) Determination of “Key Employee.” For purposes of a settlement under Section
13(a)(iii)(B), status of a Participant as a “key employee” shall be determined
annually under the Company’s administrative procedure for such determination for
purposes of all plans subject to Code Section 409A.

(d) Short-Term Deferrals. In the case of any compensation that is not a
Grandfathered Deferral but qualifies as a short-term deferral under Code Section
409A (see Treasury Regulation § 1.409A-1(b)(4)), was not settled in 2007 or
earlier, and provides for a distribution upon the lapse of a substantial risk of
forfeiture, if the timing of such distribution is not otherwise specified in the
award agreement or other governing document, the distribution shall be made at a
date not later than March 15 of the year following the year in which the
substantial risk of forfeiture lapses. If any portion of such compensation is
scheduled to vest at a single specified date (a vesting “tranche”) and is partly
deemed a 409A Deferral and partly deemed exempt from Code Section 409A (as a
short-term deferral or otherwise), the time of settlement of the entire tranche
will be governed by the distribution rules applicable to such 409A Deferral.

(e) Predetermined Actual Investments. Any change in deemed investment
alternatives offered to Participants or change in the manner in which earnings
are credited on 409A Deferrals and Grandfathered Deferrals not settled in 2007
or earlier shall be implemented so that the rate of return to a Participant, in
respect of any prior 409A Deferral or any 409A Deferral for which the election
to defer has then become irrevocable, will not exceed the rate of return from a
predetermined actual investment, and otherwise shall comply with applicable
requirements of Treasury Regulation § 1.409A-1(o) and 1.409A-6(a)(4).

(f) Grandfathered Deferrals. With respect to any Grandfathered Deferral, no
amendment or change to the Plan or a document relating to such Grandfathered
Deferral,

 

 

16

 

 

--------------------------------------------------------------------------------






including an exercise of discretion relating thereto, shall be effective if such
change would constitute a “material modification” within the meaning of
applicable guidance under Section 409A, except in the case of compensation or a
deferral that is specifically modified to become compliant as a 409A Deferral or
compliant with an exception or exemption under Code Section 409A.

(g) Rules Applicable to Certain Participants Transferred to Affiliates. For
purposes of determining a separation from service (where the use of the
following modified definition is based upon legitimate business criteria), in
applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining a
controlled group of corporations under Code Section 414(b), the language “at
least 20 percent” shall be used instead of “at least 80 percent” at each place
it appears in Sections 1563(a)(1), (2) and (3), and in applying Treasury
Regulation § 1.414(c)-2 (or any successor provision) for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code Section 414(c), the language “at least 20 percent” shall be
used instead of “at least 80 percent” at each place it appears in Treasury
Regulation § 1.414(c)-2.

(h) Scope and Application of this Provision. For purposes of this Section 13,
references to a term or event (including any authority or right of the Company
or a Participant) being “permitted” under Code Section 409A mean that the term
or event will not cause the Participant to be deemed to be in constructive
receipt of compensation relating to such 409A Deferral prior to the distribution
of cash, shares or other property or to be liable for payment of interest or a
tax penalty under Section 409A.

14. General Provisions.

(a) Limits on Transfer of Awards. No right, title or interest of any kind in the
Plan or to a Deferral Account, payment or right under the Plan shall be
transferable or assignable by a Participant or his or her Beneficiary, shall be
subject to alienation, anticipation, encumbrance, garnishment, attachment, levy,
execution or other legal or equitable process, or shall be subject to the debts,
contracts, liabilities or engagements, or torts of any Participant or his or her
Beneficiary, except that rights to payment may be transferred in connection with
the death of a Participant by will or the laws of descent and distribution or
pursuant to a valid Beneficiary designation filed with the Administrator in
accordance with such rules as the Administrator may prescribe. Any attempt to
alienate, sell, transfer, assign, pledge, garnish, attach or take any other
action subject to legal or equitable process or encumber or dispose of any
interest in the Plan (except as permitted in connection with the Participant’s
death) shall be void.

(b) Receipt and Release. Payments (in any form) to any Participant or
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims for the compensation or awards
deferred and relating to the Deferral Account to which the payments relate
against the Company or any subsidiary or affiliate, and the Administrator may
require such Participant or Beneficiary, as a condition to such payments, to
execute a receipt and release to such effect. In the case of any payment under
the Plan of less than all amounts then credited to an account in the form of
Deferred Stock, the amounts paid shall be deemed to relate to the Deferred Stock
credited to the account at the earliest time.

(c) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for deferred compensation and Participants shall
rely solely on the unsecured promise of the Company for payment hereunder. With
respect to any payment not yet made to a Participant under the Plan, nothing
contained in the Plan shall give a Participant any rights that are greater than
those of a general unsecured creditor of the Company; provided, however, that
the Committee may authorize the creation of Trusts, including but not limited to
the Trusts referred to in Section 6 hereof, or make other arrangements to meet
the Company’s obligations under the Plan, which Trusts or other arrangements
shall be consistent with the

 

 

17

 

 

--------------------------------------------------------------------------------






“unfunded” status of the Plan and shall comply with applicable requirements of
Code Section 409A, including those referenced in Sections 6(e) and 13.

(d) Compliance. A Participant in the Plan shall have no right to receive payment
(in any form) with respect to his or her Deferral Account until legal and
contractual obligations of the Company relating to establishment of the Plan and
the making of such payments shall have been complied with in full. In addition,
the Company shall impose such restrictions on Stock delivered to a Participant
hereunder and any other interest constituting a security as it may deem
advisable in order to comply with the Securities Act of 1933, as amended, the
requirements of any stock exchange or automated quotation system upon which the
Stock is then listed or quoted, any state securities laws applicable to such a
transfer, any provision of the Company’s Certificate of Incorporation or
By-Laws, or any other law, regulation, or binding contract to which the Company
is a party.

(e) Other Participant Rights. No Participant shall have any of the rights or
privileges of a stockholder of the Company under the Plan, including as a result
of the crediting of Stock equivalents or other amounts to a Deferral Account, or
the creation of any Trust and deposit of such Stock therein, except at such time
as Stock may be actually delivered in settlement of a Deferral Account. No
provision of the Plan or transaction hereunder shall confer upon any Participant
any right to be employed by the Company or a subsidiary or affiliate or to
continue to serve as a director, or to interfere in any way with the right of
the Company or a subsidiary or affiliate to increase or decrease the amount of
any compensation payable to such Participant. Subject to the limitations set
forth in Section 14(a) hereof, the Plan shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns.

(f) Tax Withholding. The Company and any subsidiary or affiliate shall have the
right to deduct from amounts otherwise payable by the Company or any subsidiary
or affiliate to the Participant, including compensation not subject to deferral
as well as amounts payable hereunder in settlement of the Participant’s Deferral
Account, any sums that federal, state, local or foreign tax law requires to be
withheld with respect to the deferral of compensation hereunder, transactions
affecting the Participant’s Deferral Account, and payments in settlement of the
Participant’s Deferral Account, including FICA, Medicare and other employment
taxes. Shares may be withheld to satisfy such mandatory withholding obligations
in any case where taxation would be imposed upon the delivery of shares, except
that shares issued or delivered under any plan, program, employment agreement or
other arrangement may be withheld only in accordance with the terms of such
plan, program, employment agreement or other arrangement and any applicable
rules, regulations, or resolutions thereunder. No amounts deferred by or payable
to a non-employee director under the Plan will be subject to withholding.

(g) Right of Setoff. The Company or any subsidiary may, to the extent permitted
by applicable law, deduct from and set off against any amounts the Company or a
subsidiary may owe to the Participant from time to time, including amounts
payable in connection with Participant’s Deferral Account, owed as wages, fringe
benefits, or other compensation owed to the Participant, such amounts as may be
owed by the Participant to the Company, although the Participant shall remain
liable for any part of the Participant’s payment obligation not satisfied
through such deduction and setoff. By electing to participate in the Plan and
defer compensation hereunder, the Participant agrees to any deduction or setoff
under this Section 14(g). The foregoing notwithstanding, no deduction or setoff
may be made with respect to a Participant’s Deferral Account except at the time
a payment is otherwise to be made in settlement of such Deferral Account, and
only to the extent of such payment.

(h) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any document hereunder shall be
determined in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of laws, and applicable provisions of federal
law.

 

 

18

 

 

--------------------------------------------------------------------------------






(i) Limitation. A Participant and his or her Beneficiary shall assume all risk
in connection with any decrease in value of the Deferral Account and neither the
Company, the Committee nor the Administrator shall be liable or responsible
therefor.

(j) Construction. The captions and numbers preceding the sections of the Plan
are included solely as a matter of convenience of reference and are not to be
taken as limiting or extending the meaning of any of the terms and provisions of
the Plan. Whenever appropriate, words used in the singular shall include the
plural or the plural may be read as the singular.

(k) Severability. In the event that any provision of the Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan but shall be fully severable, and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been inserted herein.

(l) Status. The establishment and maintenance of, or allocations and credits to,
the Deferral Account of any Participant shall not vest in any Participant any
right, title or interest in and to any Plan assets or benefits except at the
time or times and upon the terms and conditions and to the extent expressly set
forth in the Plan and in accordance with the terms of the Trust.

14. Effective Date The Plan shall be effective as of June 1, 2001. The latest
amendment and restatement of the Plan shall become effective as of October 9,
2007.

 

 

19

 

 

--------------------------------------------------------------------------------